                                           Case 2:19-cv-04821-MWF-KS Document 51 Filed 12/30/19 Page 1 of 3 Page ID #:620



                                            1 KAZEROUNI LAW GROUP, APC
                                              Abbas Kazerounian, Esq. (SBN: 249203)
                                            2 ak@kazlg.com
                                            3 245 Fischer Ave., Ste. D1
                                              Costa Mesa, CA 92626
                                            4 Telephone: (800) 400-6808
                                            5 Facsimile: (800) 520-5523
                                            6 KAZEROUNI LAW GROUP, APC
                                            7 Yana A. Hart, Esq. (SBN: 306499)
                                              yana@kazlg.com
                                            8 2221 Camino Del Rio, Suite 101
                                            9 San Diego, CA 92108
                                              Telephone: (619) 233-7770
                                           10 Facsimile: (619) 297-1022
                                           11
2221 C AMINO D EL R IO S OUTH S UITE 101




                                              Attorneys for Plaintiffs
  KAZEROUNI LAW GROUP, APC




                                           12 Arthur Catalano, Matthew Fernandes,
                                              Andre Joseph, Alexander Alonso, and Randolph Jones
         S AN D IEGO , CA 92108




                                           13
                                           14                       UNITED STATES DISTRICT COURT
                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                           15
                                           16
                                                  ARTHUR CATALANO,                     Case No.: 2:19-cv- 04821-MWF
                                           17     MATTHEW FERNANDES,                   (KSx)
                                           18     ANDRE JOSEPH, ALEXANDER
                                                  ALONSO, and RANDOLPH                 PLAINTIFFS’ REQUEST TO
                                           19     JONES, individually and on behalf    INCORPORATE BY
                                           20     of others similarly situated,        REFERENCE IN SUPPORT OF
                                                                                       PLAINTIFFS’ OPPOSITION
                                           21                  Plaintiffs,
                                                                                       TO DEFENDANTS’ MOTION
                                           22                                          TO DISMISS THIRD
                                                                             v.        AMENDED COMPLAINT
                                           23
                                                  ANOVOS PRODUCTIONS, LLC;
                                           24                                          Date: January 27, 2020
                                                  and DISNEY LUCAS FILM,
                                                                                       Time: 10:00a.m.
                                           25     LTD.,
                                                                                       Ctrm: 5A
                                           26                 Defendants.              Judge: Hon. Michael Fitzgerald
                                           27
                                           28


                                                REQUEST TO INCORPORATE BY REFERENCE                2:19-cv- 04821-MWF (KSx)
                                           Case 2:19-cv-04821-MWF-KS Document 51 Filed 12/30/19 Page 2 of 3 Page ID #:621



                                            1 TO ALL PARTIES AND THEIR ATTORNYS OF RECORD:
                                            2      Pursuant to Federal Rule of Evidence 201(b), Plaintiffs Arthur Catalano,
                                            3 Matthew Fernandes, Andre Joseph, Alexander Alonso, and Randolph Jones
                                            4 (“Plaintiffs”) request the Court incorporate by reference: a webpage from
                                            5 Defendant Anovos Productions, LLC’s (“Anovos”) website located at
                                            6 https://www.anovos.com/blogs/news/meeting-expectations-a-letter-from-anovos-to-
                                            7 our-customers, captured on December 19, 2019. A true and correct printout of this
                                            8 webpage is attached to the declaration of Yana A. Hart and incorporated herein as
                                            9 Exhibit A.
                                           10       The Court may incorporate by reference documents outside the pleadings if a
                                           11 plaintiff refers extensively to the document or the document forms the basis of the
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZEROUNI LAW GROUP, APC




                                           12 plaintiff’s claims. Davis v. HSBC Bank Nevada, N.A., 691 F.3d 1152, 1159-60 (9th
         S AN D IEGO , CA 92108




                                           13 Cir. 2012); In re Syntex Corp. Sec. Litig., 95 F.3d 922, 926 (9th Cir. 1996) (“When
                                           14 deciding a motion to dismiss, a court may consider the complaint and documents
                                           15 whose contents are alleged in a complaint and whose authenticity no party
                                           16 questions, but which are not physically attached to the pleading.”). A court may
                                           17 consider certain materials such as documents incorporated by reference in the
                                           18 complaint without converting a motion to dismiss into a motion for summary
                                           19 judgment. United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).
                                           20         Incorporation by reference of Exhibit A is appropriate because the webpage
                                           21 is generally referenced throughout the third amended complaint, and Plaintiffs’
                                           22 claims are premised on the webpage. Plaintiffs alleged Anovos sent emails with
                                           23 blog related pages and Plaintiffs relied on deceptive emails containing links to
                                           24 blogs such as the one provided as Exhibit A. Further, because the webpage derives
                                           25 directly from Anovos’ website, its contents should not be subject to any reasonable
                                           26 dispute by Anovos.
                                           27       Therefore, Plaintiffs respectfully request the Court incorporate by reference
                                           28 the contents of Exhibit A.


                                                REQUEST TO INCORPORATE BY REFERENCE                                             1
                                           Case 2:19-cv-04821-MWF-KS Document 51 Filed 12/30/19 Page 3 of 3 Page ID #:622



                                            1
                                            2   Date: December 30, 2019                        Respectfully submitted,

                                            3                                                 Kazerouni Law Group, APC
                                            4
                                                                                               By: s/ Yana A. Hart
                                            5                                                      Yana A. Hart, Esq.
                                            6                                                      Attorneys for Plaintiffs

                                            7
                                            8
                                            9
                                           10
                                           11
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZOURONI LAW GROUP, APC




                                           12
                                           13
         S AN D IEGO , CA 92108




                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28


                                                REQUEST TO INCORPORATE BY REFERENCE                                           2
